Citation Nr: 0737638	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-31 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a dental 
disability.   

2.  Entitlement to service connection for a bilateral foot 
condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 





INTRODUCTION

The veteran had active service from April 1982 to March 1989.  

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The issue of service connection for a dental disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

A bilateral foot condition is not currently shown. 


CONCLUSION OF LAW

A bilateral foot condition was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The United States Department of Veterans Affairs (VA) has a 
statutory (and regulatory) duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter 
sent to the veteran in August 2003 that fully addressed all 
four notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the veteran of 
what evidence was required to substantiate the claims for 
service connection and of the veteran's and VA's respective 
duties for obtaining evidence.  The veteran was also asked to 
submit evidence and/or information in her or his possession 
to the AOJ. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, this duty was satisfied by way of notice sent 
to the veteran in February 2007.  The Board notes that any 
timing deficiencies with respect to this notice (it was 
provided subsequent to the appealed rating action), are 
rendered moot, as the Board concludes herein that the 
preponderance of the evidence is against the veteran's claim 
for service connection (and neither an evaluation nor 
effective date will be assigned).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
available service medical records and VA outpatient treatment 
records.  The veteran declined a personal hearing before the 
Board.  The veteran was not afforded a VA examination in 
connection with her claim for a bilateral foot condition, but 
as there is no evidence of a current disability, the Board 
finds that such an examination is not necessary.  38 U.S.C. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

Significantly, neither the veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Service Connection for Bilateral Foot Condition

The Board has reviewed all of the evidence in the veteran's 
claim folder, which includes service medical records, VA 
outpatient treatment records, and lay statements in support 
of the veteran's claims.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf. 
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show, on the claim. 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Consistent with the veteran's reports of wearing orthopedic 
shoes during service, November 1988 service medical records 
note the veteran's complaints of a persistently painful corn 
on her right middle toe, and that her treating physician 
recommended a podiatry consultation.  Despite evidence of 
treatment for a right middle toe condition in service, 
however, there is no post-service medical evidence reflecting 
complaints or treatment for a chronic disability of either 
foot.  Specifically, August 2004 VA outpatient treatment 
records indicate the veteran ambulates well without evidence 
of gait abnormalities, and a clinical examination performed 
in November 2005 revealed normal extremities. 

Essentially, there is no competent evidence that the veteran 
has a currently diagnosed bilateral foot disability.  In the 
absence of proof of a current disability, there can be no 
valid claim.  Accordingly, a basis upon which to establish 
service connection for a bilateral foot disability has not 
been presented, and this aspect of the appeal is denied.  


ORDER

Entitlement to service connection for a bilateral foot 
condition is denied. 


REMAND

The veteran seeks service connection for residuals of in-
service dental surgery, to include numbness and pain in her 
teeth and gums.  She also claims her face has been 
"changed" as a result of the surgery.  October 1985 service 
medical records indicate the veteran underwent a maxillary Le 
Fort I osteotomy and bilateral intraoral vertical ramus 
osteotomies to correct an overbite and gaps in her front 
teeth.  

The available evidence is inadequate for an informed 
resolution of the veteran's claims.  As there is evidence of 
oral surgery in service and the veteran reports chronic 
numbness and pain in her teeth and gums, it is the judgment 
of the Board that the veteran should be provided a VA 
examination with a medical opinion as to whether there is any 
current disability that is causally related to the surgeries 
performed in service. See 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any current dental 
disability.  All indicated studies should 
be performed.  After examination of the 
veteran and review of her complete 
service medical records, (noting the oral 
surgery performed in 1985), the examiner 
should provide an opinion as to whether 
it is as likely as not (50 percent 
probability or higher) that any current 
disability had its onset in service or is 
causally related to the surgery performed 
in service. 

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought remains denied, the 
claimant should be provided a 
supplemental statement of the case and 
given the opportunity to respond. 

Thereafter, the case should be returned 
to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


